Citation Nr: 1118751	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-37 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for type II diabetes mellitus as a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which denied service connection for diabetes mellitus, to include as due to herbicide exposure.


FINDINGS OF FACT

1.  It is not shown that the Veteran set foot on land in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service.

2.  Diabetes mellitus was first diagnosed many years after service, and there is no persuasive medical evidence or opinion of a medical relationship, or nexus, between diabetes mellitus and service. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a May 2009 letter, prior to the date of the issuance of the appealed June 2009 rating decision.  The May 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of any type II diabetes disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as there is no indication that Type II diabetes was manifested in service, was manifested within a year of service or was otherwise related to service to include as secondary to herbicide exposure (to include Agent Orange).  Thus remand for a VA examination is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including diabetes mellitus, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam. 

The January 2010 and June 2010 VA Compensation and Pension (C&P) Bulletin provided a list of naval vessels operating in the waters of Vietnam.  The lists included vessels that operated primarily or exclusively on the inland "brown water " waterways of Vietnam as well as large "blue water" vessels that operated temporarily on the inland waterways or docked to the shore.  If evidence places a Veteran on one of these vessels at the time of inland waterway operations, the Veteran is eligible for the presumption of herbicide exposure.  In the case of a ship with confirmed docking to the shore, the Veteran must also provide a statement that he went ashore to be eligible for the presumption.  A review of the list reveals that the U.S.S. Walke is not included.  

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. 

Factual Background and Analysis

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for diabetes mellitus is not warranted.

Service treatment records are negative for complaints regarding, or treatment for diabetes mellitus.

Records of VA and private treatment reflect diagnoses of and treatment for diabetes mellitus beginning in July 2006.  In his September 2009 substantive appeal, the Veteran noted that he did not get diagnosed with diabetes until the 1990's.  The Veteran has consistently asserted that he has diabetes mellitus due to in-service herbicide exposure while aboard the U.S.S. Walke in waters off the shores of Vietnam.  Service personnel records confirm the Veteran's presence aboard the U.S.S. Walke.   

As noted above, the Veteran claims that his current diabetes mellitus is the result of exposure to herbicide agents, such as Agent Orange.  However, there is no evidence indicating that the Veteran set foot in Vietnam during service.  He specifically noted in his September 2009 substantive appeal that he was aboard the U.S.S. Walke which was in the inland waterways providing air support and the rescue of planes that were used to distribute Agent Orange. The evidence shows that he served on the U.S.S. Walke in waters off the shore of Vietnam, and this vessel is not recognized as having operated primarily or exclusively on the inland "brown water" waterways of Vietnam or that the ship was a large "blue water" vessel that operated temporarily on the inland waterways or docked to the shore.  There is, thus, no presumption of herbicide exposure and the Veteran is not entitled to presumptive service connection for diabetes mellitus on the basis of herbicide exposure in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

There is also no actual evidence of in-service exposure to herbicides.  While the Veteran has consistently asserted that he was exposed to Agent Orange as the U.S.S. Walke supported and rescued planes that carried Agent Orange, these are allegations based on his speculations alone.  As no corroboration of this allegation has been presented, his credibility on this issue is nil.  

Notwithstanding the above, to give the appellant every consideration in connection with the claim, the Board has (as the RO has) considered other theories of entitlement in adjudicating the claim.  See, e.g., Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  In this case, however, the record does not otherwise provide a basis for service connection for diabetes mellitus.

In this regard, the Veteran does not contend, nor does the record reflect that he was diagnosed with diabetes mellitus during service.  Rather, VA treatment records show that that he was first diagnosed with diabetes mellitus in 2006 and he also claimed to receive this diagnosis first in the 1990's.  Because the diabetes mellitus was not medically shown to have manifested to a compensable degree within the first post service year, there is no rebuttable presumption of service incurrence afforded to certain chronic diseases, to include diabetes mellitus.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Further, there is no persuasive evidence of a nexus between diabetes mellitus and any incident of service.  None of the VA or private treatment records reflecting a diagnosis of diabetes mellitus includes any comment or opinion even suggesting a medical nexus between diabetes mellitus and the Veteran's military service.  Moreover, neither the Veteran nor his representative has presented or identified any such medical evidence or opinion.

In short, there is no competent medical evidence to support the claim for service connection for diabetes mellitus. 


ORDER

Entitlement to service connection for type II diabetes mellitus as a result of Agent Orange exposure is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


